Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response to the application filed on April 17, 2019. Claims 1-20 are pending. Claims 1-20 represent PEER ASSISTED DISTRIBUTED ARCHITECTURE FOR TRAINING MACHINE LEARNING MODELS.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method, a system and a computer-readable medium for distributing training of a machine learning model across a plurality of computing devices, comprising: receiving, from a computing device of the plurality of computing devices, a request for a set of outstanding jobs for training part of a machine learning model; transmitting, to the computing device, information identifying the set of outstanding jobs; receiving, from the computing device, a selected job for execution on the computing device from the set of outstanding jobs, the selected job being associated with a machine learning model to be trained; transmitting, to the computing device, a chunk of training data associated with the selected job and one or more parameters associated with the selected job; and taking one or more actions with respect to the chunk of data associated with the selected job based on a response from the computing device,” as in claims 1, 12 and 20.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/EL HADJI M SALL/Primary Examiner, Art Unit 2457